Nott, J.,
delivered the opinion of the court:
This is an action brought to recover the net proceeds of fifty-two bales of upland cotton, captured at Savannah in 1864, which, it is alleged, amounted to $18,138 83.
The claimants in this case were brothers and partners in trade, doing business as merchants under the name of E. & M. Brown. The cotton which they claim appears, by the registration book of captured cotton at- Savannah, to have come to the possession of the defendants, and the evidence shows that it was purchased by the claimants of three different parties and at such times that no suspicion need attach of any fraud being intended in shielding disloyal owners. The first purchase, of thirty-eight bales, was in 1862; the second, of four bales, about six months before the capture of the city ; and the third, of ten bales, on the 8th December, 1864, was from a party whose loyalty has been judicially found by the court. The claimants produce the parties who sold them the cotton, the bills of sale, and all the evidence possible to show that their purchases were in good faith and the ordinary course of their business.
On the question of loyalty, the claimants’ case is also as satisfactory and clear. They show that they did everything in their power to keep out of the Confederate service and to assist others to keep out. Twice conscripted they bought their way out, once by substitutes and once by bribing the rebel officials. They also have produced as witnesses those whom they assisted to escape from rebel and conscripting *120officers. All of tbeir interests, sympathies, and friends seem to have been with the government of the United States, and of the great number of witnesses examined not one has thrown any doubts on the integrity of their allegiance.
The judgment of the court is that the claimants recover the net proceeds of fifty-two bales of upland cotton, captured at Savannah, being #190 47 per bale, and amounting in the aggregate to #9,904 44.